Citation Nr: 1727158	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from March 1967 to December 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was previously before the Board in August 2016, at which time the Board remanded the claim for additional development.  That development having been completed, the case has returned to the Board.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability that is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during or shortly following his active service as a result of in-service exposure to traumatic noise during the performance of duties as a cargo handler and his proximity to detonating ammunition, and that this disability has persisted since service.  See, e.g., January 2012 Statement in Support of Claim (VA Form 21-4138); June 2011 VA Primary Care Nurse Practitioner Note (reflecting that the Veteran had "hearing loss commencing soon after service" but that he "declined to sign papers re same" because he was "eager to get out [and] get home"; and noting that he "was engaged in demolition in service"); June 2011 VA Audiology Consultation Report (noting the Veteran's report that he "has old hearing aids fitted around the time he got out of the service").

In this case, the Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA Examination.  See October 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ); October 2016 VA Hearing Loss and Tinnitus DBQ.  Additionally, the audiograms preformed in conjunction with these VA examination reports confirm that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at each of the relevant thresholds. See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Moreover, as noted, during the pendency of the claim, the Veteran has reported exposure to acoustic trauma during active service, including during the performance of duties working as a cargo handler and his proximity to detonating ammunition during his active service.  See, e.g., January 2012 Statement in Support of Claim; June 2011 VA Primary Care Nurse Practitioner Note; June 2011 VA Audiology Consultation Report.  He additionally reported the onset of acoustic pathology during or immediately following his active service.  See id.  The Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as a cargo handler.  Moreover, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 


Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, the Veteran's account is bolstered by his consistent reports to his medical treatment providers concerning the onset of his auditory pathology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Specifically, as noted in the prior August 2016 Board remand, the Veteran reported to his treating VA clinician that his hearing loss began during service and that he was fitted for his first hearing aids around the time he separated from service.  See, e.g., June 2011 VA Primary Care Nurse Practitioner Note; June 2011 VA Audiology Consultation Report.  

The Board acknowledges the negative etiological opinion evidence of record in the form of the October 2011 and October 2016 VA examination reports and the January 2017 addendum; however, the Board declines to accept these opinions, as the VA examiners failed to address in any meaningful way the Veteran's lay assertions of onset and continuity of symptomatology, despite the Board's explicit instruction to do so.  See August 2016 Board Remand; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  In fact, none of the VA examination reports include a history of the Veteran's hearing loss disability, either based on the Veteran's self-report or based on the medical evidence of record.  Despite this, the October 2011 VA examiner found the onset of the Veteran's hearing loss to be "decades" after his discharge, and the October 2016 VA examiner determined that the Veteran's auditory pathology began "long after" his period of service.  However, neither examiner put forth any evidence to support these bare assertions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Additionally, the VA examiner who authored the October 2016 examination report and the January 2017 addendum determined that the Veteran's in-service audiograms reflected "[n]o significant threshold shifts to suggest noise injury" and noted further that the Veteran's hearing tests during service "show[] normal hearing sensitivity for VA purposes."  See October 2016 VA Hearing Loss and Tinnitus DBQ.  However, since the Board last remanded this case, VA policy has changed with regard to the conversion of in-service audiograms.  Formerly, the results of audiometric testing (i.e. puretone thresholds at various frequencies) during active service dated after October 31, 1967 were assumed to have been provided in units of measurement established by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Audiometric data prior to October 31, 1967 was assumed to have been recorded in American Standards Association (ASA) units, and thus had to be converted to ISO-ANSI units to enable data comparison and to bring them in line with VA regulation pertaining to hearing loss, which is based on ISO-ANSI units.  However, VA policy now is to consider audiometric data dated between January 1, 1967 and December 31, 1970 using either ISO-ANSI or ASA units, whichever is more favorable to the claimant, unless the audiogram clearly indicates which standard was used.  

In this case, both the entrance and separation audiograms are dated within this range and neither specifies which standard was used.  Therefore, per VA policy, the Board must also consider the data using ASA standards, if that is more favorable to the Veteran.  If the December 1968 separation audiogram was recorded using ASA units, then additional decibels would have to be added at the relevant frequencies, which clearly would be more favorable to the Veteran as it would show a more substantial puretone threshold shift.  Specifically, 15 decibels would be added at 500 Hertz, 10 decibels at 1000, 2000, and 3000 Hertz, and 5 decibels at 4000 Hertz.  Using this calculation, and comparing the results with the unconverted January 1967 entrance audiogram, which is the result more favorable to the Veteran in this case, the medical evidence reflects puretone threshold shifts on the right of 30 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, and 10 dB at 4000 Hz; and on the left of 20 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 10 dB at 4000 Hz.  Additionally, and perhaps most significantly, as converted, the December 1968 separation audiogram reflects that the Veteran experienced at least some degree of hearing loss bilaterally.  See December 1968 Separation Audiogram (reflecting converted thresholds of 35 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 2000 Hz, and 25 dB at 4000 Hz on the right and 35 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, and 25 dB at 4000 Hz on the left (testing was not performed at 3000 Hz)).  See also Hensley, 5 Vet. App. at 157 (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The October 2016 VA opinion and the January 2017 addendum turn largely on a finding that there was no significant threshold shift during service and normal hearing on separation.  However, if the separation audiogram is assumed to have been recorded using ASA units (as directed under current VA policy, since this is more favorable to the Veteran) and then converted to ISO-ANSI units as discussed in the preceding paragraphs, there is a more substantial puretone threshold shift between the Veteran's entrance and separation audiograms.  See 29 C.F.R. § 1910.95(g)(10)(i) (reflecting that the Occupational Safety & Health Administration (OSHA) defines a "standard threshold shift" as "a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear").  Additionally, the converted December 1968 audiogram is also evidence that the Veteran experienced at least some degree of hearing loss on separation, which tends to confirm his assertions, discussed above, that he required hearing aids shortly after his discharge.  

Accordingly, in light of the foregoing, the Board finds that the VA examination reports of record form an inadequate foundation upon which to base a denial of entitlement to service connection. 

In sum, the Veteran has a current ratable bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, there is evidence that the Veteran experienced some degree of hearing loss on separation from active duty.  Moreover, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and has persisted since that time.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006).  See also Jefferson, 271 F.3d 1072.  This credible report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claims is at least in equipoise. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154 (b); 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


